Wade, C. J.
These two cases were tried together in the municipal court of Atlanta; and the evidence and questions of law being the same in both cases, they are considered and determined as one. The testimony adduced at the trial shows substantially that in December, 1915, two factions of the Syrian colony in Atlanta, Georgia, engaged in a free-for-all fight or near-riot, resulting in several indictments for assault with intent to murder. Two of the principal participants in the conflict were A. F. Maloof and H. Abraham, the latter receiving a severe knife wound, while the former was indicted for assault with intent to murder, as a result of the part he played in the affray. Mike George was a non-combatant or neutral, *83since he took no part in the melee; but by reason of the fact that he was a leader, so to speak, of the colony, the sister and sister-in-law of Maloof approached him and urged that he assume the difficult role of pacificator, and deposited with him the sum of $400 to be used in the interest of their brother, George giving them his promissory notes for the amount each deposited with him; whereupon he reluctantly interested himself in an effort to bring about a reconciliation between the belligerent clans. This money and these notes are the basis of this litigation. The efforts of George as peacemaker were successful, since he obtained the consent of the solicitor-general to accept a plea of guilty from Maloof, with an agreement that the cases against the. other combatants be nol pros’ed. Maloof was fined $500; whereupon his sister and sister-in-law instructed George to apply the $400 which they had deposited with him, and for which the notes sued upon were given, to the payment of their brother’s fine, which instruction George obeyed, paying the money into the court. Several months later suits were brought on the notes; and the jury returned verdicts in favor of the defendant George, which were sustained on certiorari. The headnotes sufficiently dispose of the exceptions.

Judgments affirmed.


Jenkins and Luke, JJ., concur.